Woodward, J.:
The application for the writ in this proceeding was made for the purpose of reviewing the assessment of personal property of the *476relator in the village of Ardsley for the year 1908, as provided by section 109 of the Village Law (Laws of 1897, chap. 414), which permits a review of assessments in the manner provided by the Tax Law. The proceeding is, therefore, under the provisions of section 253 of chapter 908 of the Laws of 1896. The relator in its petition sets forth that it made a verified statement to the respondents, acting as a board of assessors, showing the condition of its assets and liabilities for the pui’poses of assessment on the 1st day of May, 1908, and that such statement showed that it did not own any personal property subject to taxation, owing to the fact that its indebtedness, not contracted in the purchase of non-taxable property for the purpose of avoiding taxation, was largely in excess of the value of its personal property. The return to the writ does not deny that such statement was made ; does not suggest a single reason why the statement was not entitled to be accepted as true, and, indeed, raises mo issue whatever. The statement, if true, discloses a state of facts which clearly entitles the relator to the relief asked for, and all of the questions suggested by the respondents on this appeal appear to have been fully considered and disposed of in the case of People ex rel. Bhumgara Co. v. Wells (93 App. Div. 212, 215; affd., without opinion, 179 N. Y. 529), and there is no occasion for continuing the discussion. (See, also, People ex rel. Bishop v. Feitner, 116 App. Div. 452, 456.)
The portion of the order appealed from should be reversed, and the assessment canceled.
Jenks, Gaynor, Rich and Miller, JJ., concurred.
Order in so far as appealed from reversed, with ten dollars costs and disbursements, and the assessment canceled.